        2:18-cv-02196-CSB-EIL # 15             Page 1 of 2                                                E-FILED
                                                                    Monday, 31 December, 2018 04:21:18 PM
                                                                               Clerk, U.S. District Court, ILCD

                              UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF ILLINOIS
                                    URBANA DIVISION

MICHAEL A. CURTIS                                      )
                                                       )
                     Plaintiff,                        )       Case No. 2:18-cv-02196-CSB-EIL
                                                       )
       v.                                              )       Hon. Colin Stirling Bruce
                                                       )
ONLINE INFORMATION SERVICES, INC.                      )       Hon. Eric I. Long
                                                       )
                     Defendant.                        )

              AGREED STIPULATION OF DISMISSAL WITH PREJUDICE

       IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff, Michael A. Curtis,

through undersigned counsel, and Defendant, Online Information Services, Inc., through

undersigned counsel (collectively, “the Parties”), pursuant to Rule 41(a) of the Federal Rules of Civil

Procedure, that the above-captioned action is dismissed, with prejudice, with the Parties bearing their

own costs and attorneys’ fees.


Dated: December 31, 2018                               Respectfully Submitted,


/s/ Louis J. Manetti, Jr.                              /s/ Geoff B. McCarrell
Louis J. Manetti, Jr.                                  Geoff B. McCarrell #0086427
Counsel for Defendant                                  Counsel for Plaintiff
Hinshaw & Culbertson, LLP                              Consumer Law Partners, LLC
151 N. Franklin, Suite 2500                            333 N. Michigan Avenue, Suite 1300
Chicago, IL 60606                                      Chicago, IL 60601
Phone: (312) 704-3000                                  Phone: (267) 422-1000
Email: lmanetti@hinshawlaw.com                         Email: geoff.m@consumerlawpartners.com
        2:18-cv-02196-CSB-EIL # 15            Page 2 of 2



                                 CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a true and accurate copy of the foregoing Agreed

Stipulation of Dismissal With Prejudice is being filed electronically with the United States District

Court for the Central District of Illinois, on this 31st day of December, 2018. Notice of this filing

will be transmitted to all counsel of record by operation of the Court’s electronic filing system.


                                                     /s/ Geoff B. McCarrell
                                                    Geoff B. McCarrell #0086427
                                                    CONSUMER LAW PARTNERS, LLC
